              Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 1 of 9




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                      §
    In re:                                            §    Chapter 13
                                                      §
    STEPHANIE HENRY,                                  §    Case No. 13-30519 (DRJ)
                                                      §
              Debtor.                                 §
                                                      §
                                                      §
    STEPHANIE HENRY, and FRANK PETER                  §
    DeSANTIS on behalf of herself and all             §
    others similarly situated,                        §
                                                      §    Adv. Pro. No. 18-03154 (DRJ)
              Plaintiffs,                             §
                                                      §
    v.                                                §
                                                      §    CLASS ACTION
    EDUCATIONAL FINANCIAL SERVICES,                   §
    A DIVISION OF WELLS FARGO BANK,                   §
    N.A,                                              §
                                                      §
              Defendant.

              MEMORANDUM IN OPPOSITION TO MOTION TO STAY
      AND TO COMPEL ARBITRATION WITH RESPECT TO PLAINTIFF DeSANTIS

             Plaintiffs, Stephanie Henry and Frank Peter DeSantis (“Plaintiffs”),1 respectfully submit

this memorandum in opposition to the Motion to Stay and to Compel Arbitration with respect to

Plaintiff DeSantis (R. Doc. 92) filed by Defendant Educational Financial Services, a division of

Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo”).


1
  Plaintiffs appear both individually and on behalf of all similarly situated individuals who have filed for
bankruptcy in the various district courts of the United States and were issued discharge orders since October
17, 2005, who: (1) before filing for bankruptcy, obtained private Consumer Education Loans from
Defendant or its predecessors in interest that were not made under any program funded by a non-profit
institution to cover expenses at ineligible institutions as that term is defined in 11 U.S.C. § 523(a)(8)(B)
and 26 U.S.C. § 221(d); (2) have never reaffirmed any such pre-petition private Consumer Education Loan;
and (3) have nonetheless been subjected to Defendant’s policy of attempting to induce payment and/or
Defendant’s successful inducement of payment on these discharged Consumer Education Loans (“Class
Members”).

                                                     1
1507736v.1
           Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 2 of 9




          INTRODUCTION

          The issues in this motion have already been resolved by this Court and affirmed on appeal

as they relate to the other named Plaintiff, Stephanie Henry. See R. Doc. 41. That legal decision—

that this Court has the discretion to refuse to compel arbitration in this case if arbitration would be

inconsistent with the purposes of the Bankruptcy Code, and that indeed arbitration of these claims

would conflict with the purposes of the Bankruptcy Code—is now law of the case.

          The law-of-the-case doctrine posits that when a court decides upon a rule of law,
          that decision should continue to govern the same issue in subsequent stages in the
          same case. Therefore, an issue of law decided on appeal may not be reexamined by
          the district court on remand or by the appellate court on a subsequent appeal.2

          Following the Fifth Circuit’s opinion affirming this Court’s prior ruling on arbitration,

Wells Fargo filed the instant motion. Shortly thereafter, the Fifth Circuit denied Wells Fargo’s en

banc petition. Plaintiffs conferred with Wells Fargo’s counsel and requested that Wells Fargo

withdraw its motion in light of the Fifth Circuit’s decision, but the parties agreed only to defer the

date for a response to the motion. In the meantime, the Fifth Circuit’s mandate was released.

Plaintiffs have again asked Wells Fargo whether they would withdraw the motion, but Wells Fargo

indicated they could only agree to further extend the date for responding. At this point, however,

there is no further reason to delay the resolution of this motion.

          Indeed, Wells Fargo states in its motion that “it will withdraw this Motion upon conclusion

of its appeals should the current decision remain in effect.” With the Fifth Circuit’s mandate

issuing, those appeals have been concluded. Even if Wells Fargo intends to file a cert petition to




2
    Med. Ctr. Pharmacy v. Holder, 634 F.3d 830, 834 (5th Cir. 2011) (citations omitted).

                                                      2
1507736v.1
         Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 3 of 9




the United States Supreme Court, Wells Fargo has taken no action to stay the Fifth Circuit’s

mandate pending that cert petition. This motion is now ripe for resolution.

        For the reasons expressed in this Court’s prior opinion, the Fifth Circuit’s opinion, and

Plaintiffs’ opposition to Wells Fargo’s motion to stay the claims of Stephanie Henry, which will

only be briefly summarized below, this Court should deny the instant motion.

        BACKGROUND

        Mr. DeSantis’s brother, Arthur P. Winkelstern, borrowed a private educational loan to

attend the ATP Flight School.3 Mr. DeSantis co-signed this loan.4 That school was not and is not

a Title IV accredited institution, accordingly, this Loan is not a qualified educational loan.5

        On January 15, 2019, DeSantis filed for relief under the Bankruptcy Code as a Chapter 7

debtor in this Court.6 He properly scheduled the above-referenced Loan. On May 7, 2019, this

Court entered a discharge order in his case.7 Shortly after he received his discharge, DeSantis

began getting calls from Wells Fargo seeking to collect on this Loan.8 DeSantis informed Wells

Fargo that his debt had been discharged, but the calls continued.9

        As with DeSantis and Henry, based on information and belief, Wells Fargo has also sought

to collect on discharged Consumer Education Loans from the putative Class Members, all of whom

borrowed various types of consumer educational loans to attend unaccredited colleges, secondary

schools, trade schools, and professional skills programs, and have since been issued discharge

orders from various bankruptcy courts.



3
  See First Amended Complaint, R. Doc. 88, at ¶ 33.
4
  Id. at ¶ 34.
5
  Id. at ¶ 35.
6
  Id. at ¶ 36.
7
  Id. at ¶ 37.
8
  Id. at ¶ 39.
9
  Id. at ¶¶ 39-40.

                                                      3
1507736v.1
          Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 4 of 9




         LEGAL ANALYSIS

         Mr. DeSantis adopts the arguments raised by Ms. Henry in the opposition to the prior

motion and directs this Court to its prior ruling in R. Doc. 41 and the Fifth Circuit’s affirmance in

Matter of Henry, 944 F.3d 587, 589 (5th Cir. 2019). The legal issues in this motion are identical

to the issues raised in the motion to stay the claims of Ms. Henry, which this Court previously

denied and the Fifth Circuit affirmed on appeal. Wells Fargo has not even tried to distinguish Mr.

DeSantis’ situation from Ms. Henry’s. The law of the case doctrine bars reconsideration of this

issue.

         To briefly address the specific arguments raised by Wells Fargo in its motion:

         (A) This Court’s prior decision and the Fifth Circuit’s decision in Matter of Henry

addressed the application of Epic Systems and found that this Court still had discretion to refuse to

compel arbitration.     See Matter of Henry, 944 F.3d 587, 591 (5th Cir. 2019) (“Far from

unequivocally directing us to overrule National Gypsum, Epic Systems shows that National

Gypsum’s doctrinal foundation, i.e., McMahon, remains sound.”).

         (B) Regardless of any agreement between DeSantis and Wells Fargo, this Court previously

recognized that “EFS’s obligation to comply with the Court’s discharge order and the statutory

injunction provided under 11 U.S.C. § 524 is not, and cannot be, part of a contractual negotiation

between private parties.” R. Doc. 41 at 3.

         (C) Because this Court has authority to decline to enforce the arbitration clause, and indeed

has done so previously in this very case, the scope of the arbitration clause and the arbitrability of

DeSantis’s claim are irrelevant.




                                                  4
1507736v.1
         Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 5 of 9




        CONCLUSION

        For these reasons, as well as the reasons expressed in Ms. Henry’s prior opposition to an

identical motion (R. Doc. 21), this Court’s prior ruling on an identical motion (R. Doc. 41), and

the Fifth Circuit’s opinion in Matter of Henry, Wells Fargo’s motion to stay this action and compel

arbitration should be denied.

Dated: February 3, 2020.                     Respectfully submitted,


                                             By:     /s/ Jason W. Burge

                                             Adam Corral
                                             SBN (TX) 24080404
                                             Corral Tran Singh, LLP
                                             440 Louisiana St, Suite 2450
                                             Houston, TX 77002
                                             (832) 975-7300; (832) 975-7301 fax
                                             Adam.corral@ctsattorneys.com

                                             Jason W. Burge (pro hac vice)
                                             SBN (LA) 30420
                                             Kathryn J. Johnson (pro hac vice)
                                             SBN (LA) 36513
                                             FISHMAN HAYGOOD L.L.P.
                                             201 St. Charles Avenue, 46th Floor
                                             New Orleans, Louisiana 70170
                                             (504) 586-5252
                                             jburge@fishmanhaygood.com
                                             kjohnson@fishmanhaygood.com

                                             Austin Smith (pro hac vice)
                                             SBN (NY) 5377254
                                             SMITH LAW GROUP
                                             3 Mitchell Place
                                             New York, New York 10017
                                             (917) 992-2121
                                             Austin@acsmithlawgroup.com

                                             Lynn E. Swanson (pro hac vice)
                                             SBN (LA) 22650
                                             JONES, SWANSON, HUDDELL & GARRISON, L.L.C.
                                             601 Poydras Street, Suite 2655
                                             New Orleans, Louisiana 70130

                                                5
1507736v.1
         Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 6 of 9




                                     (504) 523-2500
                                     Lswanson@jonesswanson.com

                                     Joshua B. Kons (pro hac vice)
                                     SBN (IL) 6304853
                                     LAW OFFICE OF JOSHUA B. KONS, LLC
                                     939 West North Avenue, Suite 750
                                     Chicago, IL 60642
                                     (312) 757-2272
                                     joshuakons@konslaw.com

                                     George F. Carpinello
                                     SBN (NY) 1652684
                                     Adam R. Shaw
                                     SBN (NY) 2587467
                                     Robert C. Tietjen
                                     SBN (NY) 4113700
                                     BOIES SCHILLER FLEXNER LLP
                                     30 South Pearl St., 11th Floor
                                     Albany, NY 12207
                                     (518) 434-0600
                                     gcarpinello@BSFLLP.com
                                     adamshaw@BSFLLP.com
                                     rtietjen@BSFLLP.com

                                     Counsel to Stephanie Henry and Frank Peter
                                     DeSantis




                                        6
1507736v.1
         Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 7 of 9




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 3rd day of February, 2020, a true and correct
copy of Plaintiff’s Opposition to Motion to Stay and to Compel Arbitration with Respect to Plaitniff
DeSantis was served via that Court’s electronic case filing system (CM/ECF) to all parties
registered to receive such notice in the above-captioned proceeding.

                                             /s/ Jason W. Burge                                    .




                                                 7
1507736v.1
           Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 8 of 9




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                   §
 In re:                                            §   Chapter 13
                                                   §
 STEPHANIE HENRY,                                  §   Case No. 13-30519 (DRJ)
                                                   §
           Debtor.                                 §
                                                   §
                                                   §
 STEPHANIE HENRY, and FRANK PETER                  §
 DeSANTIS on behalf of herself and all             §
 others similarly situated,                        §
                                                   §   Adv. Pro. No. 18-03154 (DRJ)
           Plaintiffs,                             §
                                                   §
  v.                                               §
                                                   §   CLASS ACTION
 EDUCATIONAL FINANCIAL SERVICES,                   §
 A DIVISION OF WELLS FARGO BANK,                   §
 N.A,                                              §
                                                   §
           Defendant.

             [PROPOSED] ORDER DENYING MOTION TO STAY
   AND TO COMPEL ARBITRATION WITH RESPECT TO FRANK DESANTIS BY
                     DEFENDANT EDUCATIONAL
      FINANCIAL SERVICES, A DIVISION OF WELLS FARGO BANK, N.A.

          Upon consideration of the Motion to Stay and to Compel Arbitration and, alternatively, to

Dismiss Complaint (the “Motion”) filed by Educational Financial Services, a division of Wells

Fargo Bank, N.A. (“Defendant”) for entry of an order (i) compelling Frank DeSantis (“Plaintiff”)

to submit his dispute to arbitration, and (ii) staying this action pending arbitration; and upon

consideration of the Plaintiff’s Opposition to Motion to Stay and to Compel Arbitration with

Respect to Frank DeSantis (the “Opposition”); and the Court having jurisdiction to consider the

Motion and the Opposition pursuant to 28 U.S.C. § 1334(b) and 28 U.S.C. § 157(b); and due and

proper notice of the Motion having been provided; and the Court having reviewed the Motion and


                                                  8
1507736v.1
          Case 18-03154 Document 95 Filed in TXSB on 02/03/20 Page 9 of 9




the Opposition; and the Court having determined that the legal and factual bases set forth in the

Motion and the Opposition establish just cause for the relief denied herein; and upon all of the

proceedings had before the Court and after due deliberation and sufficient cause therefor; it is

hereby

         ORDERED that the Motion is DENIED; and it is further

         ORDERED that this Order shall be immediately effective upon entry; and it is further

         ORDERED that this Court hereby retains jurisdiction to hear and determine all matters

arising from or related to interpretation of this Order.



         Signed:

                                               __________________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  9
1507736v.1
